The plaintiff in error, hereinafter called the defendant, was convicted of the crime of robbery with firearms and sentenced to serve a term of seven years in the state penitentiary at McAlester, and appeals. *Page 162 
The record in this case was filed in this court on December 2, 1931; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.